Ella Groll, Transferee v. Commissioner.Groll v. CommissionerDocket No. 32322.United States Tax Court1952 Tax Ct. Memo LEXIS 16; 11 T.C.M. (CCH) 1190; T.C.M. (RIA) 52348; December 10, 1952*16  Donald P. Chehock, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner has determined that the petitioner is liable as a transferee of Miss New York Dress Corporation for deficiencies and penalties against that corporation as follows: Declared valueTaxableIncome taxexcess profits taxExcess profits taxyear endedAugust 31DeficiencyPenaltyDeficiencyPenaltyDeficiencyPenalty1944$2,158.07$107.90$12,383.09$619.15$63,463.20$15,865.8019452,594.07129.7013,643.86682.1962,680.8415,670.21The case came on for hearing but there was no appearance for the petitioner and there is no evidence in the record tending to show that the deficiencies and penalties against the taxpayer were incorrectly determined. The Commissioner has established by evidence that the taxpayer was a corporation organized under the laws of New Jersey which filed its returns for the taxable years with the collector of internal revenue for the Fifth District of New Jersey; it was dissolved on February 28, 1946 and at that time distributed all of its assets, consisting solely of*17  cash in the amount of $14,000, to the petitioner without consideration; that left the taxpayer without funds to pay the taxes here in controversy and no part of those taxes has been paid. The respondent thus carried his burden of proof to show transferee liability and it is held that the petitioner is liable as a transferee of the taxes and penalties in controversy to the extent of $14,000, together with interest as provided by law. Decision will be entered for the respondent.